Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 10/29/2019, claims 1-19 are cancelled and claims 20-29 are newly added.
Claims 20-38, as well as the second iteration of claim 29 (see claim objection below), are pending in the instant application and are examined on the merits herein.

Priority
This application is a National Stage Application of PCT/EP2018/062871, filed on 5/17/2018.  The instant application claims foreign priority to FR 1754397 filed on 5/18/2017. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/29/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 10/29/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.



Claim Objection
The second iteration of claim 29 is objected to for being misnumbered. It is clear that the intent was for this claim to be numbered claim 39. Appropriate correction is required.
Claim Rejections - 35 USC § 112—Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 21, 22, 24-26, 28-34, 38 and the second iteration of claim 29 are rejected for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "preferably” or “preferentially” renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Preferences, options and examples are properly set forth in the specification, but when included in the claims lead to confusion over the intended scope of the claim. See MPEP § 2173.05(d). For examination purposes, the broadest claim limitation(s) will be considered without taking into account preferences or examples.
With respect to claim 31, the claim recites the limitation "linear hyaluronic acid” and “step i”.  There is insufficient antecedent basis for these limitations in the claim.
With respect to claim 34 the claim recites the phrase “purification step described above”. Since claim 20 does not recite a purification step, it is unclear what purification step is being referred to, so there is lack of antecedent basis for this step.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20, 21, 23, 24, 27-30, 32, 33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bourdon et al. (US 2012/0108537, PTO-892).
Bourdon et al. discloses a process for preparing an injectable crosslinked hyaluronate hydrogel comprising the steps of: a) providing an aqueous medium containing 10 g of hyaluronic acid in 1% sodium hydroxide, with pH greater than 12, to obtain 12% NaHA, with molecular weight in the range 100,000 Da to 3 MDa; b) forming a homogeneous gel from the medium from step a); c) bringing the gel obtained in step b) into contact with BDDE as a crosslinking agent; d) crosslinking said mixture formed in step c ); e) recovering said crosslinked hydrogel; and f) neutralizing the recovered hydrogel via HCl treatment to achieve a pH of 6.9-7.3. (Claim 1, Examples 1-3, ¶0155, 0160) Bourdon further teaches that: 1) the crosslinker may be selected from epoxides, aldehydes, polyaziridyl compounds, divinyl sulphone (DVS) or butanediol diglycidyl ether (BDDE) (¶0164), 2) that homogenization may be accomplished via passage of the gel between two diametrically opposed rollers (¶0101), 3) HA is used for filling wrinkles (¶0004) and 4) that additional purification steps may be carried out. (¶0145)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the homogenization step of Bourdon could be performed using two diametrically opposed rollers, thereby arriving at the instant invention because Bourdon specifically suggests this homogenization mechanism. With respect to variables such as molecular weight, reactant concentrations, pH, etc., the instant elements overlap or lie inside those corresponding elements of Bourdon. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  Applicant has the burden to explain the experimental evidence. See In re Borkowski and Van Venrooy 184 USPQ 29 (CCPA 1974).  While the instant specification provides working examples demonstrating the instant process of preparing crosslinked HA hydrogels using a two roller system for homogenization, with a sub millimeter gap between the rollers, there is no comparative evidence showing that performing the procedure with a different roller gap produces unexpected or even different results. Specifically, the comparisons made are: A) to a gel prepared as instantly claimed, without use of rollers and B) to an HA gel called Teosyal Ultradeep, homogenized by a screening/grinding process. There is no direct comparison with a rolling system having a roller gap greater than 1 mm, to convincingly show that the roller gap is critical. Applicant is requested to note that it is well-settled that the evidence including a comparison with the closest prior art is one of elements to be considered as unexpected results (see for example, In re Merchant, 575 F.2d 865, 869, 197 USPQ 785, 788 (CCPA 1978), which is provided either in the specification or an affidavit or declaration submitted during prosecution on the issue.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bourdon et al. (US 2012/0108537, PTO-892), in view of Slivka et al. (US 6,511,511; 2003, PTO-892).
The disclosure of Bourdon is referenced as discussed above. Bourdon does not teach the roller gap used. 
Slivka et al. discloses a process for producing a gel sheet by passing said sheet between two rollers having a gap in the range of 0.25 to 0.75 mm. (Col. 8)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to look to the analogous art of Slivka for guidance on the roller gap used for processing gels because Bourdon, while suggesting the use of two diametrically opposed rollers for gel homogenization, is silent on the roller gap. Absent specific guidance, it is within the purview of one of ordinary skill in the art to seek guidance from analogous art, which is provided by Slivka.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claims 20, 21, 23-30, 32, 33 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jian et al. (US 2013/0217872, IDS).
Jian et al. discloses a process for preparing a crosslinked hyaluronic acid/hydroxypropyl methyl cellulose composite hydrogel, wherein the crosslinked gel is formed under either acidic or basic crosslinking conditions using DEO (crosslinking pH 4-5) or BDDE (crosslinking pH of about 13 (0.25 M NaOH)), followed by neutralization to pH of 6.5-7.5 and purification to eliminate excess DEO via the use of a rolling machine. (¶0048-0062, Claims 7, 18) Jian further teaches that HA based hydrogel are used in the art for injection into the skin for tissue augmentation. (¶0002-0009)
It is noted that the rolling process of Jian is performed after neutralization. However, it has been held that merely reversing the order of steps in a multi-step process is not a patentable modification absent unexpected or unobvious results.  See MPEP § 2144.04.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Cohn v. Comr. Patents, 251 F. Supp. 437, 148 USPQ 486 (D.C. 1966).  Therefore, absent a showing of unexpected results, it is prima facie obvious to change the order of performing method steps in methods which result in the production of similar compounds. (See MPEP § 2144.04, IV(C)) 
With respect to variables such as molecular weight, reactant concentrations, pH, etc., the instant elements overlap or lie inside those corresponding elements of Jian. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art.  Evidence as to unexpected benefits must be'' clear and convincing'' In re Lohr, 137 USPQ 548 (CCPA 1963).  Applicant has the burden to explain the experimental evidence. See In re Borkowski and Van Venrooy 184 USPQ 29 (CCPA 1974).  While the instant specification provides working examples demonstrating the instant process of preparing crosslinked HA hydrogels using a two roller system for homogenization, with a sub millimeter gap between the rollers, there is no comparative evidence showing that performing the procedure with a different roller gap produces unexpected or even different results. Specifically, the comparisons made are: A) to a gel prepared as instantly claimed, without use of rollers and B) to an HA gel called Teosyal Ultradeep, homogenized by a screening/grinding process. There is no direct comparison with a rolling system having a roller gap greater than 1 mm, to convincingly show that the roller gap is critical. Applicant is requested to note that it is well-settled that the evidence including a comparison with the closest prior art is one of elements to be considered as unexpected results (see for example, In re Merchant, 575 F.2d 865, 869, 197 USPQ 785, 788 (CCPA 1978), which is provided either in the specification or an affidavit or declaration submitted during prosecution on the issue.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DALE R MILLER/           Primary Examiner, Art Unit 1623